Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claims 3 and 13 are objected to.  There is a variable “RNH2” in the formula recited in each of claims 3 and 13 but the body of the claim refers to “RNH2”.  Applicants should amend these two claims to make these variables consistent with each other.
Claims 3 and 13 are objected to.  The limitation “y is zero, 1 or greater than 1” should be amended to --y is zero, 1, or greater than 1--. 
	Claims 3, 13, 15 are objected to.  The limitation that x is at least 1, 2, or 3 and ranges up to 2000 should be amended to “x ranges from 1 to 2000” for better clarity and brevity.
	Claims 7 and 23 are objected to.  Claims 7 and 23 should be amended to recited that variable y is equal to or greater than 2 to provide the most clarity in these two claims.
	Claim 8 is objected to.  The limitation “comprises photoinitiator” should be amended to “comprises a photoinitiator”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 15 recites the limitation RNH in the formula, however, RNH is not defined in the claim.  While “RNH” is believed to represent an RNH2 group with one of the hydrogen atoms being replaced with the -CH2CH(OH)L(R4)n group, this needs to be clearly stated in the claim.  Additionally, claim 15 recites that variable R7 may be equal to -NHCH2CH(OH)L(R4)n.  However, such a group would afford a compound with a direct Si-N linkage, which is not what Applicants are trying to claim given the overall teachings of the specification.  It is believed that Applicants meant to claim that R7 is equal to alkyl, aryl, RNH2, or RNHCH2CH(OH)L(R4)n.  Applicants should amend both instances of NHCH2CH(OH)L(R4)n as recited in claim 15 and the single instance of NHCH2CH(OH)L(R4)n as recited in claim 16 to “RNHCH2CH(OH)L(R4)n”.  Claims 17-23 are included in this rejection as they are directly or indirectly dependent on claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (KR 10-2010-0002845).  A copy of this reference as well as a machine translation are included with this Office action.
Claim 11: Chang et al. teaches the preparation of a hydroxyl-functional polyamine silicone that is the reaction product of a polyamine silicone and an unsaturated monofunctional epoxy compound (see page 4 of Chang et al.).
Claim 12: The unsaturated monofunctional epoxy compound employed on page 4 of Chang et al. satisfies the formula of claim 12 with variable L being equal to a divalent linking group and R4 is an unsaturated group and n is equal to 1.
Claim 13: The polyamine silicone employed on page 4 of Chang et al. satisfies the formula shown in claim 13 with both variables R7 being equal to RNH2 where RNH2 is an amine-substituted propylene group, variable x is equal to 30, variable y is equal to zero, and all R6 variables are equal to methyl.
Claim 14: In the reaction scheme shown on page 4 of Chang et al., all of the amino groups are reacted with the epoxy groups and the resulting linkage has the formula -NHCH2CH(OH)L(R4)n where L is a polyvalent linking group and R4 is an unsaturated group, and n is equal to 1.
Claim 15: The reaction product shown on page 4 of Chang et al. satisfies the formula of claim 15 with both variables R7 being equal to -RNHCH2CH(OH)L(R4)n where L is a polyvalent linking group and R4 is an unsaturated group, n is equal to 1, RNH is equal to an amine-substituted propylene group, variables y and z are equal to zero, variable x is equal to 30, and all R6 variables are equal to methyl.
Claim 17: The molecular weight of the starting diamino-terminated polydimethylsiloxane is 2,500 g/mol, which falls within the 2,000-10,000 range of claim 17.  The molecular weight of the compound employed on page 4 is approximately 2,326 g/mol, which stipulates that the 2,500 g/mol teaching on page 4 refers to the weight average molecular weight, thereby satisfying claim 17.

Allowable Subject Matter
Claims 1-10 and 24 are allowed.  Once the 112(b) rejection above is overcome, claims 16 and 18-23 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art regarding claims 1-10 and 24 and dependent claims 18-23 is Qiu et al. (WO 2016/081219, cited on Applicants IDS filed on 6/26/20).  Qiu et al. teaches quantum dot compositions and articles which satisfy all of the limitations of claims 1-10 and 15-24 with the key exception that Qiu et al. does not teach or suggest Applicants claimed hydroxyl-functional unsaturated polyamine silicone ligands.  Qiu et al. teaches that polysiloxanes having amino groups may be employed in the compositions taught therein and teaches that they satisfy formula III as taught on page 16 therein.  Formula III of Qiu et al. is the same structure as Applicants claimed polyamine silicone ligand starting material of claim 13.  The reactions between an amino-functional silicone and unsaturated epoxy compound as taught by Chang et al. are meant to be carried out such that all NH2 groups are converted to NHR groups.  Chang et al. does not teach or suggest to one having ordinary skill in the art to employ a sub-stoichiometric amount of epoxy compound which would result in a polysiloxane having both free amino groups and amino groups which have reacted with said epoxy compound.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert S Loewe/Primary Examiner, Art Unit 1766